Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 29, 2016

                                       No. 04-16-00777-CR

                                     Enrique Javier FLORES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 15-10-00249-ZJUAJA
                          Honorable Susan D. Reed, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record in this appeal has filed a
letter stating she received payment arrangements for preparing the reporter’s record on
December 27, 2016, and requesting an extension of the deadline for filing the record to January
26, 2017. The request is GRANTED. The reporter’s record must be filed no later than January
26, 2017.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court